DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2017/0238882 A1.


Response to Amendment
The amendment filed on 10/29/2020 has been entered:
Claim 1, 3 and 5 – 20 remain pending in the application;
Claim 1 and 15 are amended.


Response to Arguments
Applicant’s remarks with respect to the rejections of claim 1, 3 – 20 under 35 U.S.C. 103 have been fully considered. Applicant’s amendment overcome the 103 rejection set forth in the Non-Final Office Action mailed on 08/07/2020. However, the amendments render the arguments moot in view of new grounds of rejection.


First, regarding the teaching of Gerade and Zhou, it has been clearly and explicitly explained on p.4 – 5 of Non-Final Office Action mailed on 08/07/2020, with respect to applicant’s arguments. It will not be repeated again in this Office Action.
Second, since applicant’s amendments change the scope of claim, new reference Reiner (US 2014/0324469 A1; published on 10/30/2014) is introduced in the new grounds of rejection to teach the amended limitation which will be detailed in later 103 rejections.
Thus, applicant’s arguments are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 15, applicant’s arguments submitted on p.13 are exclusive relied on the supposed deficiency similar to the argument with respect to claim 1. Applicant’s arguments are moot in view of new grounds of rejection for the same reasons detailed above.



Overall, applicant’s remarks submitted on p.9 – 17 have been fully considered but they are moot in view of new grounds of rejection. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leahy et al. (US 2015/0363948 A1; published on 12/17/2015) (hereinafter "Leahy") in view of Fallon et al. (US 7,283,857 B1; published on 10/16/2007) (hereinafter "Fallon"), Zhou et al. (CN 103559415 A; published on 02/05/2014) (hereinafter “Zhou”), Reiner (US 2014/0324469 A1; published on 10/30/2014), and Gerade et al. (US 2010/0141673 A1; published on 06/10/2010) (hereinafter "Gerade").

Regarding claim 1, Leahy teaches a method for imaging ("Approaches for the reconstruction of parametric whole or extended body PET images are now described ..." [0040]), the method comprising:
providing an imaging device ("... through the scanner ..." [0042]; see "PET in Fig.4) having a table ("... at multiple bed positions ..." [0041]; see bed in Fig.4);
performing, based on a scanning protocol ("This method may therefore be used for dynamic whole body imaging or other protocols that require images of the subject 
acquiring data including a plurality of parameters based on the scan of the subject ("... list-mode data may be acquired by scanning multiple sub-portions of the body ..." [0045]; “… any dynamic whole or partial body scanning protocol may be used that acquires list mode data …” [0071]; “… a data storage system 504 that may store any of the types of information, images and/or data that have been described herein.” [0066]); and
Leahy fails to explicitly teach the steps of generating a formatted file, wherein the formatted file includes a plurality of identifier each of which uniquely corresponds to one of the plurality of parameters; replacing the plurality unique identifiers with the scanning parameters of the plurality of parameters; generating, based on the image, an image-formatted file including the scanning parameters of the plurality of parameters using a screenshotting method, wherein the image- formatted file includes a plurality of RGB images, wherein the plurality of RGB images includes a first RGB image generated by creating a screenshot of a first part including a PET image and a second RGB image generated by creating a screenshot of a second part including a CT image; converting the image-formatted file into a one-dimensional data set, wherein the converting image-formatted file into a one-dimensional data set includes converting the plurality of RGB images into a grayscale image by mapping colors of the plurality of RGB images to grayscale values of the grayscale image, and the one-dimensional data set includes the 
However, in the same field of endeavor, Fallon teaches the steps of generating a formatted file ("... for forming a DICOM conformant file ..." Col.5, Ln.28 - 38; "First, a screen/report is laid out using a Web authoring tool such as Microsoft Front Page {Step S1}." Col.5, Ln.39 - 56; Fig.3) wherein the formatted file includes a plurality of identifier each of which uniquely corresponds to (" ... patient block inclusion flags 204, scan block inclusion flags 205 and results block inclusion flags 206 ... The inclusion flags allow the report to be configurable such that certain fields are included or excluded from the bit mapped report depending on the states of the flags." Col.7, Ln.48 - 59) one of the plurality of parameters ("As shown in FIG. 1A, a whole body image acquisition or scan can be performed and displayed along with the report which can include an image of the body 10 as well as quantitative data 14 and patient demographic data 12." Col.5, Ln.13 - 27; see Patient Information, Scan Information, Result Summary in Fig.1A, 1B);
generating, based on the image, an image-formatted file including the scanning parameters of the plurality of parameters using a screenshotting method ("A Web browser control such as Microsoft Web Browser Control is used to render the actual report to an in memory screen image {Step S2}." Col.5, Ln.39 – 56; since the report includes scan information, the screen image also includes the scan information as it is screenshot from the report), wherein the image- formatted file includes a plurality of RGB images (“Report Image Field 612 is the bitmap report image that is displayed on the screen." Col.8, Ln.57 - 63);

converting the one-dimensional data set into a DICOM-formatted file ("Format DICOM File Process 400 receives the Report Bitmap 612 from Process 300 as well as DICOM header 104 and DICOM Commands 105 from Process 100 and formats the information into an appropriate DICOM file 614." Col.6, Ln.63 - Col.7, Ln.6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging method as taught by Leahy with the additional DICOM file generating method as taught by Fallon. Doing so would make it possible for the generated image being "communicated to industry standard viewing, archiving, and/or hardcopy devices", and it is possible for physicians to "receive and review the DICOM files and view QDR reports at radiologic workstations" (see Fallon; Col.5, Ln.64 - Col.6, Ln.7).
Leahy in view of Fallon fails to explicitly teach the step of replacing the plurality unique identifiers with the scanning parameters of the plurality of parameters; wherein the plurality of RGB images includes a first RGB image generated by creating a screenshot of a first part including a PET image and a second RGB image generated by creating a screenshot of a second part including a CT image; wherein the converting image-formatted file into a one-dimensional data set includes converting the plurality of 
However, in the same field of endeavor, Zhou teaches the step of generating a formatted file (“S101, according to the report template data to generate reports and obtain all the information data file.” [0026]; step S101 in Fig.1) wherein the formatted file includes a plurality of identifier each of which uniquely corresponds to one of the plurality of parameters (see XML codes <MEASUREMENT> section in [0030]); replacing the plurality unique identifiers with the scanning parameters of the plurality of parameters (“DETAILED profile measurement item coded in XML, measurement item for encoding structured profile measurement reporting configuration item is in the Section, measurement item information coding.” [0039]; see <Items> and value 11820-8 in <L0INC-codes> in [0040]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging method as taught by Leahy with the additional DICOM file generating method as taught by Zhou. Doing so would make it possible that the developers “only need to operate for each template files and configuration files, do not need to change the application, so the system has great flexibility, according to user needs to check the patient's results report customization” (see Zhou; [0008]).
Leahy in view of Fallon and Zhou fails to explicitly teach wherein the plurality of RGB images includes a first RGB image generated by creating a screenshot of a first part including a PET image and a second RGB image generated by creating a 
However, in the same field of endeavor, Reiner teaches wherein the plurality of RGB images includes a first RGB image generated by creating a screenshot of a first part (“He then utilizes the ‘screen capture’ function of the program 110 to preserve the specific data elements … this diagnosis-specific screen capture data {both medical and imaging data} can be forwarded …” [0232]; colored or RGB image is the default result of screen capture function in the art of computer system) including a PET image (“the program 110 provides side by side image display of the key images … the combined CT and radiographic images …” [0230]; PET image is a subset of radiographic images) and a second RGB image generated by creating a screenshot of a second part (“He then utilizes the ‘screen capture’ function of the program 110 to preserve the specific data elements … this diagnosis-specific screen capture data {both medical and imaging data} can be forwarded …” [0232]; colored or RGB image is the default result of screen capture function in the art of computer system) including a CT image (“the program 110 provides side by side image display of the key images … the combined CT and radiographic images …” [0230]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image and file processing as taught by Leahy with the medical reporting as taught by Reiner. Doing so would make it 
 Leahy in view of Fallon, Zhou and Reiner fails to explicitly teach wherein the converting image-formatted file into a one-dimensional data set includes converting the plurality of RGB images into a grayscale image by mapping colors of the plurality of RGB images to grayscale values of the grayscale image, and the one-dimensional data set includes the grayscale values of the grayscale image.
However, in the same field of endeavor, Gerade teaches the step of converting the plurality of RGB images into a grayscale image by mapping colors of the plurality of RGB images to grayscale values of the grayscale image, and the one-dimensional data set includes the grayscale values of the grayscale image ("... leveraging 8-bit RGB/RGBA for packing more than 256 shades of gray into the pixels. RGB {766 shades} or RGBA {1021 shades}, using 8-bit RGB grays: 0,0,0; 1,1,1; 2,2,2; . . . ; 255,255,255 yields 256 pixel values that when visualized result in shades of gray, using Packed RGB: 0,0,0; 0,0,1; 0,1,1; 1,1,1; 1,1,2; 1,2,2; 2,2,2; . . . ; 255,255,255 which yields 766 pixel values." [0039]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging method as taught by Leahy with additional DICOM image processing as taught by Gerade. Doing so would make it possible for "acquiring an image having a relatively higher bit depth" (see Gerade; [0039]).


generating a template, the template comprising at least a section ("... the present invention QDR DICOM options allow for the encapsulation of a QDR report 1 in an industry standard format 2 ..." Col.5, Ln.64 - Col.6, Ln.7; see also the DICOM file structure in Fig.5) identified by an index ("... Patient Identification information 605. Patient Identification information 605 may include an Accession number, for example. Process 100 generates DICOM Header 104 ..." Col.6, Ln.49 – 58);
obtaining information regarding the subject ("Process 100 also receives user input information including selected Report Options information 604 and Patient Identification information 605." Col.6, Ln.49 – 58); and
adding the information into the section according to the index ("Process 100 generates DICOM Header 104, DICOM commands 104, Java Script commands 608 ..." Col.6, Ln.49 – 58).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging method as taught by Leahy with the additional DICOM file generating method as taught by Fallon. Doing so would make it possible for the generated image being "communicated to industry standard viewing, archiving, and/or hardcopy devices", and it is possible for physicians 

Regarding claim 15, Leahy teaches an imaging system ("FIG. 5 illustrates an example of a medical imaging system that reconstructs, stores and displays Patlak slope and intercept images." [0066]; Fig.5), comprising:
an imaging device having a table ("... may include a scanner 501 having a patient bed ..." [0066]);
an operation control module ("The computer system may include software ... device drivers ..." [0068]) configured to perform, based on a scanning protocol ("The whole-body protocol may be composed of 2 list mode acquisition frames for each of several bed positions." [0063]; "... any dynamic whole or partial body scanning protocol may be used ..." [0071]), a scan of a subject ("... dynamic PET scanning at multiple bed positions during which each bed position is scanned twice." [0041]; Fig.4; "... a patient bed that moves horizontally in any of the ways described herein and that scans a portion of a patient ..." [0066]);
an acquisition module ("The data processing system 502 may be implemented with a computer system configured to perform the functions that have been described herein for the component." [0067]) configured to acquire data including a plurality of parameters based on the scan of the subject ("... list-mode data may be acquired by scanning multiple sub-portions of the body ..." [0045]; “… any dynamic whole or partial body scanning protocol may be used that acquires list mode data …” [0071]; “… a data 
a reconstruction module ("The data processing system 502 may be implemented with a computer system configured to perform the functions that have been described herein for the component." [0067]) configured to reconstruct an image based on the acquired data ("The Patlak slope and intercept images may be reconstructed by combining the data from these scans using an image reconstruction data processing system that may include software." [0042]).
Leahy fails to explicitly teach a formatted file generator configured to generate a formatted file, wherein the formatted file includes a plurality of identifier each of which uniquely corresponds to each of the plurality of parameters, and configured to replace the plurality unique identifiers with scanning parameters of the plurality of parameters; an image-formatted file generator configured to generate, based on the image, an image-formatted file including scanning parameters of the plurality of parameters using a screenshotting method, wherein the image- formatted file includes a plurality of RGB images, wherein the plurality of RGB images includes a first RGB image generated by creating a screenshot of a first part including a PET image and a second RGB image generated by creating a screenshot of a second part including a CT image; a one-dimensional data generator configured to convert the image-formatted file into a one-dimensional data set, wherein the converting image-formatted file into a one-dimensional data set includes converting the plurality of RGB images into a grayscale image by mapping colors of the plurality of RGB images to grayscale values of the grayscale image, and the one-dimensional data set is the grayscale values of the 
However, in the same field of endeavor, Fallon teaches a formatted file generator configured to generate a formatted file ("... for forming a DICOM conformant file ..." Col.5, Ln.28 - 38; "First, a screen/report is laid out using a Web authoring tool such as Microsoft Front Page {Step S1}." Col.5, Ln.39 - 56; Fig.3) wherein the formatted file includes a plurality of identifier each of which uniquely corresponds to (" ... patient block inclusion flags 204, scan block inclusion flags 205 and results block inclusion flags 206 ... The inclusion flags allow the report to be configurable such that certain fields are included or excluded from the bit mapped report depending on the states of the flags." Col.7, Ln.48 - 59) each of the plurality of parameters ("As shown in FIG. 1A, a whole body image acquisition or scan can be performed and displayed along with the report which can include an image of the body 10 as well as quantitative data 14 and patient demographic data 12." Col.5, Ln.13 - 27; see Patient Information, Scan Information, Result Summary in Fig.1A, 1B);
an image-formatted file generator configured to generate, based on the image, an image-formatted file including scanning parameters of the plurality of parameters using a screenshotting method ("A Web browser control such as Microsoft Web Browser Control is used to render the actual report to an in memory screen image {Step S2}." Col.5, Ln.39 – 56; since the report includes scan information, the screen image also includes the scan information as it is screenshot from the report), wherein the image- formatted file includes a plurality of RGB images (“Report Image Field 612 is the bitmap report image that is displayed on the screen." Col.8, Ln.57 - 63);

a DICOM-formatted file generator configured to convert the one-dimensional data set into a DICOM-formatted file ("Format DICOM File Process 400 receives the Report Bitmap 612 from Process 300 as well as DICOM header 104 and DICOM Commands 105 from Process 100 and formats the information into an appropriate DICOM file 614." Col.6, Ln.63 - Col.7, Ln.6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging method as taught by Leahy with the additional DICOM file generating method as taught by Fallon. Doing so would make it possible for the generated image being "communicated to industry standard viewing, archiving, and/or hardcopy devices", and it is possible for physicians to "receive and review the DICOM files and view QDR reports at radiologic workstations" (see Fallon; Col.5, Ln.64 - Col.6, Ln.7).
Leahy in view of Fallon fails to explicitly teach the formatted file generator configured to replace the plurality unique identifiers with the scanning parameters of the plurality of parameters; wherein the image- formatted file includes a plurality of RGB images, wherein the plurality of RGB images includes a first RGB image generated by 
However, in the same field of endeavor, Zhou teaches the formatted file generator configured to generate a formatted file (“S101, according to the report template data to generate reports and obtain all the information data file.” [0026]; step S101 in Fig.1) includes a plurality of identifier each of which uniquely corresponds to each of the plurality of parameters (see XML codes <MEASUREMENT> section in [0030]); and configured to replace the plurality unique identifiers with the scanning parameters of the plurality of parameters (“DETAILED profile measurement item coded in XML, measurement item for encoding structured profile measurement reporting configuration item is in the Section, measurement item information coding.” [0039]; see <Items> and value 11820-8 in <L0INC-codes> in [0040]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging method as taught by Leahy with the additional DICOM file generating method as taught by Zhou. Doing so would make it possible that the developers “only need to operate for each template files and configuration files, do not need to change the application, so the system has great flexibility, according to user needs to check the patient's results report customization” (see Zhou; [0008]).

However, in the same field of endeavor, Reiner teaches wherein the plurality of RGB images includes a first RGB image generated by creating a screenshot of a first part (“He then utilizes the ‘screen capture’ function of the program 110 to preserve the specific data elements … this diagnosis-specific screen capture data {both medical and imaging data} can be forwarded …” [0232]; colored or RGB image is the default result of screen capture function in the art of computer system) including a PET image (“the program 110 provides side by side image display of the key images … the combined CT and radiographic images …” [0230]; PET image is a subset of radiographic images) and a second RGB image generated by creating a screenshot of a second part (“He then utilizes the ‘screen capture’ function of the program 110 to preserve the specific data elements … this diagnosis-specific screen capture data {both medical and imaging data} can be forwarded …” [0232]; colored or RGB image is the default result of screen capture function in the art of computer system) including a CT image (“the program 110 CT and radiographic images …” [0230]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image and file processing as taught by Leahy with the medical reporting as taught by Reiner. Doing so would make it possible to provide “a methodology to render timelier healthcare delivery and decision making” (see Reiner; [0234]).
 Leahy in view of Fallon, Zhou and Reiner fails to explicitly teach wherein the converting image-formatted file into a one-dimensional data set includes converting the plurality of RGB images into a grayscale image by mapping colors of the plurality of RGB images to grayscale values of the grayscale image, and the one-dimensional data set is the grayscale values of the grayscale image.
However, in the same field of endeavor, Gerade teaches wherein the converting image-formatted file into a one-dimensional data set includes converting the plurality of RGB images into a grayscale image by mapping colors of the plurality of RGB images to grayscale values of the grayscale image, and the one-dimensional data set includes the grayscale values of the grayscale image ("... leveraging 8-bit RGB/RGBA for packing more than 256 shades of gray into the pixels. RGB {766 shades} or RGBA {1021 shades}, using 8-bit RGB grays: 0,0,0; 1,1,1; 2,2,2; . . . ; 255,255,255 yields 256 pixel values that when visualized result in shades of gray, using Packed RGB: 0,0,0; 0,0,1; 0,1,1; 1,1,1; 1,1,2; 1,2,2; 2,2,2; . . . ; 255,255,255 which yields 766 pixel values." [0039]).
.


Claim 5 – 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leahy in view of Fallon, Zhou, Reiner and Gerade, as applied in claim 1 and 15 respectively, and further in view of Martinez-Moller et al. (US 2010/0329531 A1; published on 12/30/2010) (hereinafter "Martinez-Moller"), and Ahn (US 2009/0129556 A1; published on 05/21/2009).

Regarding claim 5, Leahy in view of Fallon, Zhou, Reiner and Gerade teaches all claim limitations, as applied in claim 1, except the steps of detecting a change of one table positions of multiple table positions, each scan at the multiple table positions covering a portion of the subject, according to the scanning protocol; deleting data acquired from the scan of the subject corresponding to the change; updating the scanning protocol; and performing a supplemental scanning from the changed table position based on the updated scanning protocol.
However, in the same field of endeavor, Martinez-Moller teaches the steps of detecting a change of one table positions of multiple table positions, each scan at the multiple table positions covering a portion of the subject according to the scanning different lengths of the dwell times at the table positions, at some table positions, data were recorded in a smaller amount or for a shorter time than at other table positions." [0063]; "… at the first table position 31 during the recording of the first MR measurement data 41, first PET measurement data 51 are recorded, the data volume of which is too low compared to the required minimum amount or minimum acquisition time …" [0065]; a shorter dwell time at one table position is interpreted as interruption, which introduces a less amount of coincide event recorded); 
deleting data acquired from the scan of the subject ("The emission tomography measurement data can be changed in that, at least one of the different table positions, a reduction of the recorded emission tomography data assigned to this table position takes place in that a part of this recorded emission tomography measurement data is discarded." [0022]); 
updating the scanning protocol ("Then, the table is moved back to the first table position 31 in order also to record further first PET measurement data 51′ …" [0068]); and 
performing a supplemental scanning from the changed table position based on the updated scanning protocol ("… to record further first PET measurement data 51′ for the first table position 31, once again until the required minimum amount of PET measurement data 61 for the first table position 31 has been recorded." [0068]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging protocol as taught by Leahy with the dynamic PET protocol as taught by Martinez-Moller. Doing so would 
Leahy in view of Fallon, Zhou, Reiner, Gerade and Martinez-Moller fails to explicitly teach the steps of deleting data acquired from the scan of the subject corresponding to the change.
However, in the same field of endeavor, Ahn teaches deleting data acquired from the scan of the subject ("… discarding those images taken when the patient was out of position …" [0134]) corresponding to the change ("… based on the time and table position-stamps that identify when the patient had moved out of position during the first scan …" [0134]; in PET imaging, out of position will yield less amount of coincide event recorded as discussed by Martinez-Moller regarding table dwell time at certain table position). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging protocol as taught by Leahy with imaging software for controlling image acquisition as taught by Ahn. Doing so would make it possible to provide continuous scanning that "omits having the scanner pause if a patient moves out of position" (see Ahn; [0134]).

Regarding claim 6, Leahy in view of Fallon, Zhou, Reiner, Gerade, Martinez-Moller and Ahn teaches all claim limitations, as applied in claim 5, and Leahy further teaches the scanning protocol comprising the number of the table positions and an order of the table positions ("... using a dynamic PET protocol with at least two scans at each of the multiple bed positions." [0020]; "The dynamic protocol may perform 

Regarding claim 7, Leahy in view of Fallon, Zhou, Reiner, Gerade, Martinez-Moller and Ahn teaches all claim limitations, as applied in claim 5, and Martinez-Moller further teaches the deleting data acquired from the scan of the subject corresponding to the change ("The emission tomography measurement data can be changed in that, at least one of the different table positions, a reduction of the recorded emission tomography data assigned to this table position takes place in that a part of this recorded emission tomography measurement data is discarded." [0022]) comprising:
detecting a status of each one of the table positions ("Due to the different lengths of the dwell times at the table positions, at some table positions, data were recorded in a smaller amount or for a shorter time than at other table positions." [0063]; "… at the first table position 31 ... the data volume of which is too low …" [0065]);
determining the changed table position based on the status of the table positions ("… at the first table position 31 … the data volume of which is too low compared to the required minimum amount or minimum acquisition time … " [0065]); and
deleting the data acquired ("The emission tomography measurement data can be changed in that, at least one of the different table positions, a reduction of the recorded emission tomography data assigned to this table position takes place in that a part of this recorded emission tomography measurement data is discarded." [0022]).

In addition, Ahn further teaches the deleting data acquired from the scan of the subject corresponding to the change ("… discarding those images taken when the patient was out of position …" [0134]) comprising:
detecting a status of each one of the table positions ("… when the patient had moved out of position during the first scan …" [0134]; in PET imaging, out of position will yield less amount of coincide event recorded as discussed by Martinez-Moller);
determining the changed table position based on the status of the table positions ("… based on the time and table position-stamps that identify when the patient had moved out of position during the first scan …" [0134]); and
deleting the data acquired from the changed table position ("… discarding those images taken when the patient was out of position …" [0134]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging protocol as taught by Leahy with imaging software for controlling image acquisition as taught by Ahn. Doing so would make it possible to provide continuous scanning that "omits having the scanner pause if a patient moves out of position" (see Ahn; [0134]).


marking the changed table position ("… at the first table position 31 … the data volume of which is too low compared to the required minimum amount or minimum acquisition time … " [0065]; "Then, the table is moved back to the first table position 31 …" [0068]; it is implied the table position is marked to perform the later “moved back” operation); and
performing the supplemental scanning from the marked table position ("… to record further first PET measurement data 51′ for the first table position 31, once again until the required minimum amount of PET measurement data 61 for the first table position 31 has been recorded." [0068]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging protocol as taught by Leahy with the dynamic PET protocol as taught by Martinez-Moller. Doing so would make it possible "to achieve a minimum degree of quality with a reconstructed PET image at each table position" (see Martinez-Moller; [0064]).

Regarding claim 16, Leahy in view of Fallon, Zhou, Reiner and Gerade teaches all claim limitations, as applied in claim 15, except a data deleting module, the operation control module configured to detect a change of one table positions of multiple table 
However, in the same field of endeavor, Martinez-Moller teaches a data deleting module ("… a second partial device 11 to control the PET unit for the performance of the measurement data recording … the control device 7 can comprise an evaluation computer 13, which is connected to the partial devices 9, 11, analyzes the recorded measurement data ..." [0052]), 
the operation control module ("… a second partial device 11 to control the PET unit for the performance of the measurement data recording … the control device 7 can comprise an evaluation computer 13, which is connected to the partial devices 9, 11, analyzes the recorded measurement data ..." [0052]) configured to detect a change of one table positions of multiple table positions, each scan at the multiple table positions covering a portion of the subject, according to the scanning protocol ("Due to the different lengths of the dwell times at the table positions, at some table positions, data were recorded in a smaller amount or for a shorter time than at other table positions." [0063]; "… at the first table position 31 during the recording of the first MR measurement data 41, first PET measurement data 51 are recorded, the data volume of which is too low compared to the required minimum amount or minimum acquisition time …" [0065]; a shorter dwell time at one table position is interpreted as interruption, which introduces a less amount of coincide event recorded); 

the operation control module ("… a second partial device 11 to control the PET unit for the performance of the measurement data recording … the control device 7 can comprise an evaluation computer 13, which is connected to the partial devices 9, 11, analyzes the recorded measurement data ..." [0052]) configured to update the scanning protocol ("Then, the table is moved back to the first table position 31 in order also to record further first PET measurement data 51′ …" [0068]), and perform a supplemental scanning from the changed table position based on the updated scanning protocol ("… to record further first PET measurement data 51′ for the first table position 31, once again until the required minimum amount of PET measurement data 61 for the first table position 31 has been recorded." [0068]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging protocol as taught by Leahy with the dynamic PET protocol as taught by Martinez-Moller. Doing so would make it possible "to achieve a minimum degree of quality with a reconstructed PET image at each table position" (see Martinez-Moller; [0064]).
Leahy in view of Fallon, Zhou, Reiner, Gerade and Martinez-Moller fails to explicitly teach the data deleting module configured to delete data acquired from the scans of the subject corresponding to the change.

the data deleting module configured to delete data acquired from the scan of the subject ("… discarding those images taken when the patient was out of position …" [0134]) corresponding to the change ("… based on the time and table position-stamps that identify when the patient had moved out of position during the first scan …" [0134]; in PET imaging, out of position will yield less amount of coincide event recorded as discussed by Martinez-Moller regarding table dwell time at certain table position).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging protocol as taught by Leahy with imaging software for controlling image acquisition as taught by Ahn. Doing so would make it possible to provide continuous scanning that "omits having the scanner pause if a patient moves out of position" (see Ahn; [0134]).

Regarding claim 17, Leahy in view of Fallon, Zhou, Reiner, Gerade, Martinez-Moller and Ahn teaches all claim limitations, as applied in claim 16, and Martinez-Moller further teaches the data deleting module ("… a second partial device 11 to control the PET unit for the performance of the measurement data recording … the control device 7 can comprise an evaluation computer 13, which is connected to the partial devices 9, 11, analyzes the recorded measurement data ..." [0052]) is configured to 
detect a status of each one of the table positions ("Due to the different lengths of the dwell times at the table positions, at some table positions, data were recorded in a 
determine the changed table position based on the status of the table positions ("… at the first table position 31 … the data volume of which is too low compared to the required minimum amount or minimum acquisition time … " [0065]); and
wherein the data acquired is deleted ("The emission tomography measurement data can be changed in that, at least one of the different table positions, a reduction of the recorded emission tomography data assigned to this table position takes place in that a part of this recorded emission tomography measurement data is discarded." [0022]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging protocol as taught by Leahy with the dynamic PET protocol as taught by Martinez-Moller. Doing so would make it possible "to achieve a minimum degree of quality with a reconstructed PET image at each table position" (see Martinez-Moller; [0064]).
In addition, Ahn further teaches the data deleting module is configured to detect a status of each one of the table positions ("The imaging software may then … discarding those images taken when the patient was out of position …" [0134]);
determine the changed table position based on the status of the table positions ("… based on the time and table position-stamps that identify when the patient had moved out of position during the first scan …" [0134]); and
wherein the data acquired from the changed table is deleted ("… discarding those images taken when the patient was out of position …" [0134]).
.


Claim 9, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leahy in view of Fallon, Zhou, Reiner and Gerade, as applied in claim 1 and 15 respectively, and further in view of Ji (CN 104217447 A; published on 12/17/2014).

Regarding claim 9, Leahy in view of Fallon, Zhou, Reiner and Gerade teaches all claim limitations, as applied in claim 1, except segmenting the acquired data based on a segmenting mode.
However, in the same field of endeavor, Ji teaches segmenting the acquired data based on a segmenting mode ("The dynamic reconstruction module 12 contains the original data splitting module, the module can be divided into the original data splitting module 121 and the manual segmentation automatic segmentation module 122." [0032]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image reconstruction method as taught by Leahy with the additional segmenting method to processing raw imaging data as taught by Ji. Doing so would make it possible to allow user to utilize the 

Regarding claim 13, Leahy in view of Fallon, Zhou, Reiner, Gerade and Ji teaches all claim limitations, as applied in claim 9, and Ji further teaches the segmenting the acquired data ("… initiate dynamic reconstruction module 12 to select manual dividing the original data block 121 …" [0031]) comprising:
segmenting the data based on a coincidence event curve ("Click coincident events meet load control event history curve 1211, the event database 13 is read in line … the absolute value of the original data will be divided into three phases strip 5 according to the rate of change history curve 4 …" [0031]); and
generating a data section based on the segmented data ("… in the raw input data of each stage dividing line side strip 5 the user needs according to their level of each region of the imaging situation, the input frames need to split the input tag, the system in accordance with the respective input frames into a number of frames required like stage …" [0031]),
reconstructing an image is based on the data section ("The image reconstruction … then for each frame reconstructed dynamically …" [0031]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image reconstruction method as taught by Leahy with the additional segmenting method to processing raw imaging data as taught by Ji. Doing so would make it possible to allow user to utilize the 

Regarding claim 18, Leahy in view of Fallon, Zhou, Reiner and Gerade teaches all claim limitations, as applied in claim 15, except the reconstruction module comprising a segmenting unit configured to segment the acquired data based on a segmenting mode.
However, in the same field of endeavor, Ji teaches the reconstruction module comprising a segmenting unit configured to segment the acquired data based on a segmenting mode ("The dynamic reconstruction module 12 contains the original data splitting module, the module can be divided into the original data splitting module 121 and the manual segmentation automatic segmentation module 122." [0032]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image reconstruction method as taught by Leahy with the additional segmenting method to processing raw imaging data as taught by Ji. Doing so would make it possible to allow user to utilize the coincident event curve to select more detailed data for PET reconstruction, and therefore "to help users better analysis" (see Ji; [0005]).


Claim 10 – 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leahy in view of Fallon, Zhou, Reiner, Gerade and Ji, as applied in claim 9 and 18 .

Regarding claim 10, Leahy in view of Fallon, Zhou, Reiner, Gerade and Ji teaches all claim limitations, as applied in claim 9, and Ji further teaches the segmenting mode comprising a time-based mode ("The manual segmentation has an axis within the original data block 121, the axis of ordinate represents the abscissa acquisition time T …" [0031]; "The automatic segmentation of a data block within the original axis 122, the axis of ordinate represents the abscissa acquisition time T ..." [0034]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image reconstruction method as taught by Leahy with the additional segmenting method to processing raw imaging data as taught by Ji. Doing so would make it possible to allow user to utilize the coincident event curve to select more detailed data for PET reconstruction, and therefore "to help users better analysis" (see Ji; [0005]).
Leahy in view of Fallon, Zhou, Reiner, Gerade and Ji fails to explicitly teach the segmenting mode comprising a quantity-based mode.
However, in the same field of endeavor, Stearns teaches the segmenting mode comprising a quantity-based mode ("… the axial segmentation module 50 is configured to … defines a scan window having a predetermined length … then configured to store the emission data 40 into bins based on the received inputs." [0023]; "… a scan window 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image reconstruction method with multiple position scanning as taught by Leahy with the additional segmenting method to processing PET data within scan window of predetermined length. Doing so would make it possible that "the full axial extent of the emission data is subdivided sub-segments to enable an image to be reconstructed prior to the completion of the scanning procedure, or to switch acquisition modes from static to gated or vice versa" (see Stearns; [0045]).

Regarding claim 11, Leah in view of Fallon, Zhou, Reiner, Gerade, Ji and Stearns teaches all claim limitations, as applied in claim 10, and Ji further teaches wherein in the time-based mode, the acquired data is segmented based on acquisition time ("… the axis of ordinate represents the abscissa acquisition time T …" [0031]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image reconstruction method as taught by Leahy with the additional segmenting method to processing raw imaging data as taught by Ji. Doing so would make it possible to allow user to utilize the coincident event curve to select more detailed data for PET reconstruction, and therefore "to help users better analysis" (see Ji; [0005]).


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image reconstruction method with multiple position scanning as taught by Leahy with the additional segmenting method to processing PET data within scan window of predetermined length. Doing so would make it possible that "the full axial extent of the emission data is subdivided sub-segments to enable an image to be reconstructed prior to the completion of the scanning procedure, or to switch acquisition modes from static to gated or vice versa" (see Stearns; [0045]).

Regarding claim 19, Leahy in view of Fallon, Zhou, Reiner, Gerade and Ji teaches all claim limitations, as applied in claim 18, and Ji further teaches the segmenting mode comprising a time-based mode or a quantity-based mode ("The manual segmentation has an axis within the original data block 121, the axis of ordinate represents the abscissa acquisition time T …" [0031]; "The automatic segmentation of a data block within the original axis 122, the axis of ordinate represents the abscissa acquisition time T ..." [0034]).

Leahy in view of Fallon, Zhou, Reiner, Gerade and Ji fails to explicitly teach the segmenting mode comprising a quantity-based mode.
However, in the same field of endeavor, Stearns teaches the segmenting mode comprising a quantity-based mode ("… the axial segmentation module 50 is configured to … defines a scan window having a predetermined length … then configured to store the emission data 40 into bins based on the received inputs." [0023]; "… a scan window 152 having a predetermined length along an examination axis of a PET imaging system is defined." [0027]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image reconstruction method with multiple position scanning as taught by Leahy with the additional segmenting method to processing PET data within scan window of predetermined length. Doing so would make it possible that "the full axial extent of the emission data is subdivided sub-segments to enable an image to be reconstructed prior to the completion of the scanning procedure, or to switch acquisition modes from static to gated or vice versa" (see Stearns; [0045]).


Claim 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leahy in view of Fallon, Zhou, Reiner, Gerade and Ji, as applied in claim 9 and 18 respectively, and further in view of Prevrhal et al. (US 2014/0119611 A1; published on 05/01/2014) (hereinafter "Prevrhal") and Carmi (US 2016/0217566 A1; priority date on 12/20/2012).

Regarding claim 14, Leahy in view of Fallon, Zhou, Reiner, Gerade and Ji teaches all claim limitations, as applied in claim 9, except the segmenting the acquired data comprising: setting a threshold; setting a start value and an end value of the acquired data; calculating a difference between the start value and the end value; and providing an alert when the difference is less than the threshold.
However, in the same field of endeavor, Prevrhal teaches the segmenting the acquired data ("… the event-preserving reconstructed image dataset ID is segmented into successive contiguous time intervals each of width Δt." [0049]) comprising: 
setting a start value and an end value of the acquired data ("… for the time interval Δt {user-selected via the slider 70} starting at {or centered at, or otherwise referenced to} a time to that is entered by the user via an input window 76 …" [0054]); 
calculating a difference between the start value and the end value ("… for the time interval Δt …" [0054]); and 
providing an alert when the difference is less ("… if Δt becomes too small then there may be so little data in each bin that the intensity becomes washed out … or loses 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image reconstruction method with the segmentation bin width operation as taught by Prevrhal. Doing so would make it possible for a user to "navigate through time by adjusting the time to of the interval image shown in the window" (see Prevrhal; [0054]).
Leahy in view of Fallon, Zhou, Reiner, Gerade, Ji and Prevrhal fails to explicitly teach the step of setting a threshold.
However, in the same field of endeavor, Carmi teaches setting a threshold ("The minimal bin width bmin can be estimated in a way that the maximal entropy that can be possibly measured will not be greater than the maximal entropy available by using the specific mask." [0042]; "The optimal bin width should be larger than bmin by a determined factor f ..." [0044]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image reconstruction method as taught by Leahy with the bin setup as taught by Carmi. Doing so would make it possible to define optimal bin width "to generate useful clustering" (see Carmi; [0044]).

Regarding claim 20, Leahy in view of Fallon, Zhou, Reiner, Gerade and Ji teaches all claim limitations, as applied in claim 18, except the segmenting unit is further configured to: set a threshold; set a start value and an end value of the acquired data; 
However, in the same field of endeavor, Prevrhal teaches the segmenting unit ("… the event-preserving reconstructed image dataset ID is segmented into successive contiguous time intervals each of width Δt." [0049]) is further configured to: 
set a start value and an end value of the acquired data ("… for the time interval Δt {user-selected via the slider 70} starting at {or centered at, or otherwise referenced to} a time to that is entered by the user via an input window 76 …" [0054]); 
calculate a difference between the start value and the end value ("… for the time interval Δt …" [0054]); and 
provide an alert when the difference is less ("… if Δt becomes too small then there may be so little data in each bin that the intensity becomes washed out … or loses contrast or becomes noisy …" [0053]; visual changes of image can be interpreted as a visual alert to operator).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image reconstruction method with the segmentation bin width operation as taught by Prevrhal. Doing so would make it possible for a user to "navigate through time by adjusting the time to of the interval image shown in the window" (see Prevrhal; [0054]).
Leahy in view of Fallon, Zhou, Reiner, Gerade, Ji and Prevrhal fails to explicitly teach the segmenting unit is further configured to set a threshold.
However, in the same field of endeavor, Carmi teaches the segmenting unit is further configured to set a threshold ("The minimal bin width bmin can be estimated in a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image reconstruction method as taught by Leahy with the bin setup as taught by Carmi. Doing so would make it possible to define optimal bin width "to generate useful clustering" (see Carmi; [0044]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793